185 F.2d 677
SOKOL BROTHERS FURNITURE COMPANY, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 13030.
United States Court of Appeals fifth Circuit.
On Rehearing Dec. 5, 1950.Rehearing Denied Dec. 27, 1950.

Crampton Harris, George S. Brown, and Robert Scott Gordon, all of Birmingham, Ala., for petitioner.
Theron L. Caudle, Asst. Atty. Gen., Ellis N. Slack, Sp. Asst. to Atty. Gen., Charles Oliphant, Chief Counsel, Bur. of Int.  Rev., Claude R. Marshall, Sp. Atty., Bur. of Int.  Rev., Washington, D.C., Lee A. Jackson and Hilbert P. Zarky, Sp. Assts. to Atty. Gen., for respondent.
Before McCORD, BORAH and RUSSELL, Circuit Judges.
PER CURIAM.


1
In concentrating upon the correct decision of the contested issue in this case, we omitted to give direction for further proceedings to be had in the cause in accordance with the stipulation between the parties, whereby the case was agreed to be remanded to the Tax Court for further computation under its Rule 50, 26 U.S.C.A. § 1111.  To avoid possible misapprehension, we now evidence acceptance of the stipulation filed in this Court October 10, 1950, and remand the case to the Tax Court for the recomputation of tax liability in accordance with the authorities referred to in such stipulation and the opinion of this Court as heretofore announced.


2
The motion for rehearing is denied.